Citation Nr: 9922321	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for residuals of 
fracture of the right foot.  

4.  Entitlement to service connection for diverticulitis.  

5.  Entitlement to an increased (compensable) disability 
rating for dysesthesia of the left fourth and fifth fingers.  

6.  Entitlement to an increased (compensable) disability 
rating for residuals right wrist bone chip fracture.  

7.  Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1977 to June 
1982, and from October 1986 to October 1996.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss, right foot disability and diverticulitis are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

2.  No more than mild incomplete paralysis of the ulnar nerve 
as manifested by tingling in the left fourth and fifth 
fingers is demonstrated.  

3.  The veteran's residuals of a bone chip fracture of the 
right wrist are essentially asymptomatic producing no 
objective evidence of residual pain, decreased range of 
motion, tenderness, or any other functional deficit.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss, residuals of a right foot fracture, 
and diverticulitis are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a 10 percent evaluation for dysesthesia 
of the left fourth and fifth fingers have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (1998).  

3.  The criteria for a compensable evaluation for residuals 
of a right wrist bone chip fracture, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background Hearing Loss

The veteran's military occupational specialty (MOS) was as a 
field service dental technician from October 1986 to October 
1996.  During service from September 1977 to June 1982, his 
MOS was radio teletype operator.  At a September 1998 RO 
hearing the veteran testified that during his first period of 
service he was a radioman for an artillery battery and was 
exposed to firing and loading of 105's, 155's, and 8-inch 
guns in addition to operating field telephones, and that 
during his second period of service he was a dental 
technician exposed to the high pitched noises of drills and 
other dental equipment.  He alleges significant noise 
exposure as the result of service.  However, his medical 
records show no complaints, clinical findings or 
abnormalities with respect to his hearing.  

On physical examination in April 1996, the following pure 
tone thresholds were reflected, in decibels:  The right ear 
revealed findings of 5 5 5 15 at 500, 1000, 2000, and 4000 
Hertz, respectively.  Examination of the left ear revealed 
findings of 5 5 5 0 15 at 500, 1000, 2000, and 4000, 
respectively.  

Comparison was made to an audiogram of October 1986 which 
reflected right ear findings of 5 0 5 5 5, at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively; and left ear 
findings of 5 5 10 10 15, at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  

In conjunction with his claim for compensation, the veteran 
was afforded an audiologic examination for VA in March 1997.  
The authorized audiological evaluation revealed the following 
pure tone thresholds, in decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively, right ear findings were 5 10 0 
5 15; and left ear findings were 10 5 5 5 15.

In March 1997, speech audiometry, revealed speech recognition 
ability of 100 percent in each ear.  Pure tone thresholds 
indicated hearing within normal limits from 250 to 8000 
Hertz, bilaterally.  Speech discrimination ability was termed 
excellent at normal conversational levels bilaterally.  

Factual Background Right Foot Disability

The veteran contends that he sustained a twist injury to his 
right foot in service causing swelling, and X-ray evidence of 
a stress fracture.  However, the service medical records 
reveal a normal right tibia and fibula in May 1995.  
Furthermore, VA examination in March 1997 revealed 
essentially normal findings regarding the right foot.  X-rays 
showed no demonstrable recent fracture, dislocation or other 
gross osseous pathology.  The diagnosis was no residuals of 
right foot fracture found on examination.  

Factual Background Diverticulitis

A review of the service medical records reveals no finding or 
diagnosis of diverticulitis.  On VA gastrointestinal 
examination in March 1997, the veteran stated that 
diverticulitis had been diagnosed in 1985 while he was in the 
reserves.  He complained of abdominal pain treated with 
laxative.  His last attack was in 1994.  Reportedly, he had 
had three attacks since 1985 with the pain lasting less than 
24 hours and resolving with laxative use.  Physical 
examination resulted in a diagnosis of rare abdominal pain, 
most likely due to constipation.  

Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a). "A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation. See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, as here, such as medical causation or medical 
diagnoses, competent medical evidence is required. Id.
The threshold question in each instance is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection may also be granted on a secondary basis 
and for certain enumerated disabilities on a presumptive 
basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310 (1998), or 
alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Finally, in order to establish a disability due to impaired 
hearing according to the standards set forth by VA, the law 
provides that the veteran must meet the following 
requirements: The auditory threshold in any of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies, 500, 1000, 2000, 3000 or 4000 Hertz 
must be 26 decibels or scores using the Maryland CNC Test 
must be less than 94 percent. 38 C.F.R. § 3.385 (1998).

In this case, a hearing loss by VA standards is not 
demonstrated, the objective evidence is devoid of any basis 
for a finding that the veteran currently has any residuals of 
a right foot fracture, and other than the veteran's own 
report of a history of diverticulitis as described on VA 
examination in March 1997, the clinical evidence does not 
support a finding that he currently has diverticulitis or any 
manifestation thereof.  Hence, there is no competent medical 
evidence of any current disability let alone competent 
evidence linking any of these disorders to the appellant's 
military service.  In view of the foregoing, the appellant 
has not submitted evidence sufficient to render his claims 
for service connection well grounded.  Hence, these claims 
are denied.

In reaching the decision to deny these claims as not well 
grounded the Board carefully considered the appellant's 
contentions and statements on appeal.  This lay evidence 
alone, however, cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to the existence of a disability and a 
relationship between that disability and his service.  In 
this respect, although the appellant believes that his 
alleged disabilities are causally related to service; he 
lacks the medical expertise to offer a competent opinion 
regarding his current medical condition or regarding the 
relationship, if any, between his claimed conditions and any 
claimed in-service onset or a secondary relationship to a 
service-connected disability.  Espiritu.

As the foregoing explains the need for competent evidence of 
a current disability that is related to service, the Board 
views its discussion sufficient to inform the veteran of the 
elements necessary to complete his application under the 
provisions of 38 U.S.C.A. § 5107.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Dysesthesia of the left fourth and fifth fingers

A claim that a service-connected condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the veteran subsequently 
asserts that higher rating is justified due to increase in 
severity since the original rating. See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) and Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The service medical records reflect that on examination in 
March 1996, there was a diagnosis of two year history of left 
brachial plexopathy with residual dysesthesia of the left 
fourth and fifth fingers.  On VA examination in March 1997, 
the examiner noted that an electromyogram (EMG) in January 
1995 was reported as essentially normal with subtle evidence 
of left plexopathy.  A repeat EMG was ordered.  On 
examination, the veteran reported that he had tingling in the 
tips of the fourth and fifth fingers on the left.  The 
diagnosis was possible left plexopathy with tingling of the 
left ring and little fingers without demonstrable findings on 
examination with EMG pending to substantiate the diagnosis.  
The report of EMG in April 1997 resulted in an impression of 
findings suggestive of left ulnar neuropathy across the elbow 
on the left side.  

Under Diagnostic Code 8616 for ulnar nerve neuritis (sensory 
function), mild incomplete paralysis warrants a 10 percent 
evaluation for the major or minor extremity.  A 30 percent 
evaluation is warranted for moderate incomplete paralysis.  
In the judgment of the Board, plexopathy manifested by 
tingling in the left fourth and fifth fingers on VA 
examination, supported by EMG study, warrants the assignment 
of a 10 percent rating under Code 8616.  No higher rating is 
warranted, however, under that or any other diagnostic code 
because of the essentially unremarkable findings on clinical 
examination.  The absence of additional pathology or 
objective findings on examination precludes a conclusion that 
moderate paralysis, required for a higher rating under Code 
8616 is demonstrated. 

Right wrist disorder

Regarding the veteran's entitlement to an increased 
(compensable) disability rating, findings on the VA 
examination in March 1997 were that, although the veteran 
complained of a bone chip in the right wrist in 1993, he 
reported no residual pain or decreased range of motion from 
the injury.  Physical examination revealed that the ulnar 
head was slightly prominent on the right on examination, but 
there was no tenderness to palpation and there was no 
synovitis present.  Also, there was no swelling.  Range of 
motion studies reflected wrist flexion was to 20 degrees, 
dorsiflexion was to 65 degrees and ulnar deviation was to 45 
degrees.  Right wrist radial deviation was to 28 degrees.  X-
rays of the right wrist showed no demonstrable recent 
fracture, dislocation or other osseous pathology.  The 
diagnosis was history of bone chip fragment, right wrist, now 
healed with resolution of fragment without residual effects.  

Admittedly, these objective findings are at variance with the 
veteran's hearing testimony in September 1998 that his wrist 
caused him a good deal of pain in his job which required that 
he use a keyboard quite a bit and move the wrist frequently 
in stocking shelves, checking in freight and related duties.  
He also reported treatment by VA, but a review of the June to 
October 1998 outpatient records do not include any new 
objective data concerning the right wrist.  Objective medical 
evidence is predominant in assigning disability ratings.  In 
the judgment of the Board the veteran's testimony does not 
overcome the essentially normal examination findings by VA in 
March 1997 or the absence of recent treatment notes 
reflecting a worsening of the condition.  

In this respect, the applicable regulations provide that 
limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Favorable ankylosis of 
the major wrist warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5214.

Here, the Board finds no current objective basis for the 
assignment of a compensable rating even with consideration of 
DeLuca.  In that case, where functional loss is alleged due 
to pain on motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered. DeLuca v. Brown, 8 Vet. App. 
202, 207- 208 (1995).  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant. Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  The behavior of the claimant as 
viewed by VA's examiner in March 1997 reflected that he did 
not have pain on use of the wrist and no other impairment has 
been shown objectively.  Therefore, it is the judgment of the 
Board that absent a showing of any objectively manifested 
indications of right wrist pathology, a compensable rating is 
not for assignment.  

The record in this instance discloses that while the veteran 
asserts that the symptoms associated with the service- 
connected right wrist are more severely disabling warranting 
a compensable disability rating, the objective evidence does 
not support this contention.  The findings in this regard 
show that the veteran has full function of the right wrist 
from a clinical standpoint, without evidence of loss of grip 
strength or weakness.  No limitation of motion is indicated 
and no arthritic changes on X-ray are currently demonstrated.  
The examiner's conclusion was that the wrist is well healed 
from the bone chip fracture.  The veteran may reopen his 
claim at any time based on a change in these circumstances 
and favorable objective evidence may produce a different 
result.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Benefits under 38 C.F.R. § 3.324

A 10 percent rating is authorized under 38 C.F.R. § 3.324 for 
multiple noncompensable disability ratings, but not in 
combination with any other rating.  Inasmuch as the Board has 
granted a 10 percent disability rating for dysesthesia of the 
left fourth and fifth fingers, the issue of entitlement to a 
compensable rating for multiple noncompensable disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (1998) is 
moot.  "Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to service connection for hearing loss, residuals 
of a right foot fracture, and for diverticulitis is denied.  

Entitlement to a 10 percent rating for dysesthesia of the 
left fourth and fifth fingers, is granted subject to the 
applicable regulations governing the payment of monetary 
benefits.  

Entitlement to a compensable rating for residuals a right 
wrist bone chip fracture is denied.  

Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (1998) is denied for lack of legal merit.  


REMAND

The veteran was evaluated during service for back symptoms.  
For example, in April 1978 the appellant was diagnosed with 
chronic low back pain and afforded physical therapy.  In 
January 1995, he was diagnosed with myofascial pain syndrome; 
and in June 1995, he was diagnosed with scapular thoracic 
pain, rule out thoracic outlet syndrome.  In September 1995, 
an MRI of the cervical spine showed a question of a bony 
lesion at C8-T1.  In October 1995, the veteran was diagnosed 
with chronic upper back pain.  On examination at the 
Orthopaedic Spine Clinic, in March 1996, there were diagnoses 
of probable thoracic outlet syndrome, and stretch syndrome.  
When examined by VA in March 1997, he complained that the 
upper back caused pain with left arm movement.  Notably, 
however, the examiner did not have access to the veteran's 
claims folder which includes his service medical records.  
Moreover while an EMG report of April 1997, which is negative 
for cervical radiculopathy, has been included with the claims 
folder, there is no indication that the March 1997 examiner 
ever had an opportunity to review the findings and correlate 
them with the clinical examination findings.  Also, VA 
outpatient treatment records for the period from June to 
October 1998 include an X-ray report for September which 
reflects an impression of minimal scoliosis of the upper 
thoracic spine, otherwise negative examination.  On clinical 
evaluation of the veteran that month, there was an impression 
of chronic left upper back pain.  As previously noted, the 
March 1997 examination was conducted without the examiner 
having access to the veteran's claims folder.  It is the 
judgment of this Board that further action is warranted to 
provide VA's examiner with an opportunity to review all the 
clinical findings and the report of EMG in conjunction with a 
review of the service medical records, and recent treatment 
records, to determine the precise etiology of the veteran's 
back symptoms and their relationship to service, if any.  

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for any back disability since 1996.  He 
should be asked to complete the necessary 
authorizations for release of private 
information to VA, if necessary.  The RO 
should obtain all records from the 
sources reported by the veteran that are 
not already in the claims file.  Any 
records of VA inpatient and outpatient 
medical treatment should be obtained and 
associated with the claims folder.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2.  Once the above list has been 
submitted and the records have been 
obtained and associated with the claims 
folder, the examiner who conducted the 
March 1997 examination should be 
requested to review the veteran's claims 
folder, to particularly include the 
service medical records, and the report 
of EMG studies completed in April 1997, 
and report the current diagnoses.  The 
examiner should then discuss whether it 
is at least as likely as not that any 
current back disorder is related to any 
symptoms recorded during service.  If the 
examiner who conducted the March 1997 
examination is not available, or further 
examination is deemed necessary, the 
veteran should be scheduled for a 
comprehensive orthopedic VA examination 
for the purpose of determining the nature 
and etiology of any back disability.  All 
required tests and special studies to 
include neurological studies and x-rays 
of affected joints should be conducted.  
If a new examiner is assigned to the 
matter the questions posed to the March 
1997 examiner should be answered.  The 
veteran's claims folder and a copy of 
this REMAND must be made available to and 
reviewed by any examiner who responds to 
the Board's inquiries.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination, which should be typed, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.

3.  The appellant should be given 
adequate notice of any scheduled 
examination, which includes advising him 
of the consequences of failure to report 
for any examination.  If he fails to 
report for an examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include adequate 
responses to the specific opinions 
requested, it is incumbent upon the 
rating board to return the report to the 
examiner as inadequate for evaluation 
purposes. See 38 C.F.R. § 4.2 (1998).

5.  Subsequently, the RO should 
adjudicate the veteran's claim for 
service connection for back disability.  

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
REMAND status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

After completion of the above development, the RO should 
provide the veteran and his representative with a 
Supplemental Statement of the Case.  They should be afforded 
the appropriate amount of time to respond thereto.  Then, the 
entire claims file should be returned to the Board, if in 
order. No action is required of the veteran until he is 
otherwise notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

